Citation Nr: 9915600	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  96-22 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from January 1968 to December 1970; he died in 
August 1982.   

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
February 1996, by the St. Petersburg, Florida Regional Office 
(RO).  In a decision dated May 22, 1998, the Board denied the 
appellant's attempt to reopen her claims seeking entitlement 
to service connection for the cause of the veteran's death 
and basic eligibility for Dependents' Educational Assistance 
allowance under Chapter 35, Title 38, United States Code.  
She appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court) (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  In 
October 1998, counsel for the Secretary filed a "Motion to 
Remand and to Stay Proceedings" pending a ruling on the 
motion.  An Order of the Court dated in November 1998, 
granted the motion for remand and vacated the Board's 
decision of May 22, 1998.  The case was remanded for further 
development, readjudication and disposition in accordance 
with the Court's Order.  


REMAND

The October 1998 motion directs that the issues of whether 
new and material evidence had been submitted by the appellant 
to reopen the claims of entitlement to service connection for 
the cause of the veteran's death and basic eligibility for 
Dependents' Educational Assistance allowance under Chapter 
35, be readjudicated in light of the United States Court of 
Appeals for the Federal Circuit's decision in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

As noted in the introduction, the Board denied the 
appellant's attempt to reopen her claims seeking entitlement 
to service connection for the cause of the veteran's death 
and basic eligibility for Dependents' Educational Assistance 
allowance under Chapter 35, Title 38, United States Code, 
based on a finding that new and material evidence had not 
been submitted.  In its finding that new and material 
evidence to reopen the appellant's claims had not been 
submitted, the Board relied on the test set forth in the 
decision of the Court in Colvin v. Derwinski.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This test required 
that, in order to reopen a previously denied claim, "there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  Colvin at 174.  

38 C.F.R. § 3.156(a) requires that, to reopen a claim, 
evidence submitted must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (1998).  In Hodge the United 
States Court of Appeals for the Federal Circuit stated that 
the test created by the Court in Colvin was more restrictive 
than required by 38 C.F.R. § 3.156(a).  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In Colvin, the Court was stated 
to have "impermissibly replaced the agency's judgment with 
its own" and "imposed on veterans a requirement 
inconsistent with the general character of the underlying 
statutory scheme for awarding veterans' benefits."  Colvin 
was therefore specifically overruled by the United States 
Court of Appeals for the Federal Circuit in Hodge.  
Therefore, the RO and the Board should only require that new 
evidence be so significant that it must be considered in 
order to fairly decide the merits of the claim.

In addition, the Board notes that in Elkins v. West, 12 Vet. 
App. 209 (1999) the Court held that the process for reopening 
claims under Hodge, consists of three steps: the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well-grounded, the Secretary may 
evaluate the merits after ensuring that the duty to assist 
has been fulfilled.  Thus, upon remand, the RO must apply 
38 C.F.R. § 3.156, Hodge and Elkins.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions: 

1.  The RO should readjudicate the claims 
of whether or not new and material 
evidence to reopen the appellant's claims 
of entitlement to service connection for 
the cause of the veteran's death and 
basic eligibility for Dependents' 
Educational Assistance allowance under 
Chapter 35 has been submitted.  In making 
this determination, the RO should follow 
the provisions of 38 C.F.R. § 3.156(a), 
not the more restrictive requirements set 
forth by the Court in Colvin.  If it is 
determined that new and material evidence 
has been presented, then the RO should 
also consider whether the claims, as 
reopened, are well-grounded.  Elkins.  If 
they are reopened and well-grounded, the 
RO should consider the claims de novo.  

2.  If the decision(s) remains adverse to 
the appellant, both she and her 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable law and regulations, and 
reflects detailed reasons and bases for 
the decision(s).  They should then be 
afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the appellant unless she receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to accord the 
appellant due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








